DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[001], line 3: “a users’ upper torso” should read –a user’s upper torso—
[002], line 3: “America until. Veterinarians” should read –America until veterinarians—
[006], line 3: “for use[ U.S.” should read –for use. U.S.—
[006], lines 8-9: “United States Patent No. US9812246B1granted” should read –U.S. Patent No. 9,812,246 granted--.
[006], line 15: “benefits (known as piezoelectric or pyro-electric effects as” should read –benefits, known as piezoelectric or pyro-electric effects, as--.
[008] line 5: “within the accoutrement at positions the unit within close” should read –within the accoutrement at positions within close--.
[009] line 1: “allow a user adjust” should read –allow a user to adjust--.
Appropriate correction is required.
The use of the terms Bluetooth®, Google Play®, Apple®, Visual Basic®, Fortran®, Windows®, Android®, which are each a trade name or a mark used in commerce, have been noted in this application. The terms should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities: “A system to deliver electromagnetic fields to the body. The system comprised of” should read similarly to --A system to deliver electromagnetic fields…comprising, :--. Claim 1 includes two sentences, and should instead be drafted as a single sentence as “[p]eriods may not be used elsewhere in the claims except for abbreviations”, see MPEP 608.01(m).  Appropriate correction is required.
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests applicant amend this limitation to read --a body-- to overcome this rejection.
Claim 2 recites “the delivering being performed by the electromagnetic, resonant frequency coils emitting frequencies”. Claim 6 recites “the micro controller receiving audio signals from the mobile device software application and sending them to the electromagnetic, resonant frequency coils”. These limitations of claims 2 and 6 render each claim indefinite as these claims include limitations directed to the system and method steps performed by the system. Accordingly, it is unclear whether infringement occurs when one creates a system that allows the coils to deliver and emit frequencies (claim 2) and allows the microprocessor to receive and send signals (claim 6), or if infringement occurs when the system elements actually perform those actions claimed, respectively. See MPEP 2173.05(p). The examiner suggests applicant amend claim 2 to recite --wherein the electromagnetic, resonant coils are configured to emit frequencies to deliver the electromagnetic fields to the body-- to overcome this rejection. The examiner suggests applicant amend claim 6 to recite --the microcontroller is configured to receive audio signals from the mobile device software application and send the audio signals to the electromagnetic, resonant frequency coils-- to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0266443 (Rajguru et al.).
Regarding claim 1, Rajguru et al. teaches a system to delivery electromagnetic fields to the body, comprising: (a) an accoutrement (Figure 1, coil wrap, 20) ([0113]-[0115]); (b) electromagnetic, resonant frequency coils (Figure 1, coils, 26) (“one or more conductive coils” and “a plurality of coils”, [0115]), and a controller (Figure 1, logic controller, 28) ([0117]; [0121]). Rajguru et al. does not teach the system of the cited embodiment includes a microcontroller and a mobile device software application.
However, Rajguru et al. teaches an alternative embodiment of a controller comprising a microprocessor and a mobile device software application (“controller may Figure 1, because providing such a configuration permits communication, control, and data transfer with the stimulation coils in a portable, handheld device to improve ease of use for the patient, and a practitioner via remote communication ([0373]; [0375]-[0376]).
Regarding claims 2 and 3, Rajguru et al. teaches all the limitations of claim 1. Rajguru et al. teaches the delivering being performed by the electromagnetic, resonant frequency coils (26) emitting frequencies, wherein the frequencies are comprised of audio signals ([0153]; 10-30 Hz stimulation, [0164]-[0165]; [0235]; “frequency of about 5Hz to about 60Hz, or greater than 30 Hz”, [0300], [0303]).
Regarding claims 4, 5, and 7, Rajguru et al. teaches all the limitations of claim 1. The modified system of Rajguru et al. teaches the electromagnetic, resonant frequency coils (26) are embedded into the accoutrement (20) (Figure 1; [0114]-[0115]); wherein the electromagnetic, resonant frequency coils (26) are connected to the micro controller with a wiring harness (Figure 1, power cord, 32) ([0117]; see Figure 1).
Regarding claim 6, Rajguru et al. teaches all the limitations of claim 1. Rajguru et al. teaches the microcontroller receiving audio signals from the mobile device software application and sending them to the electromagnetic, resonant frequency coils (26) (“audio signals”: [0153]; 10-30 Hz stimulation, [0164]-[0165]; [0235]; “frequency of about .
Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0097142 (Savage) is directed to a wearable band comprising electromagnetic coil(s) and a microcontroller configured to generate therapeutic electromagnetic fields (abstract; Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791